28 So. 3d 152 (2010)
Joe SMITHWICK, IV, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1975.
District Court of Appeal of Florida, Fifth District.
February 9, 2010.
James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Lynch v. State, 293 So. 2d 44, 45 (Fla.1974).
MONACO, C.J., PALMER and COHEN, JJ., concur.